Citation Nr: 0941665	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized non-
VA dental expenses provided from April 30, 2002 through March 
25, 2003, and continuation of that unauthorized treatment 
through January 2005.


REPRESENTATION

Appellant represented by:	Steven C. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to November 
1957, with additional service in the Air Force Reserves and 
the Navy Reserves.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2003 decision of a 
Department of Veterans Affairs (VA) Medical Center that 
denied payment or reimbursement of unauthorized non-VA dental 
treatment provided through March 25, 2003, to include 
continuation of that treatment.  In September 2007, the 
Veteran testified before the Board at a hearing that was held 
at the RO.  In November 2007 and in March 2009, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  By a claim submitted on March 25, 2003, the Veteran 
sought reimbursement or payment of private dental treatment 
beginning April 30, 2002, with continuation of treatment 
through about January 2005.

2.  The medical evidence establishes that an initial dental 
examination conducted on April 30, 2002, met the statutory 
requirement of an emergency, resolving reasonable doubt in 
the Veteran's favor.

3.  The fact that the unauthorized private dental treatment 
for which the Veteran seeks reimbursement was rendered during 
the lengthy period from April 30, 2002, through the date of 
the Veteran's March 25, 2003, claim, with further treatment 
rendered during the following 18 months, establishes that the 
dental care was not rendered in circumstances such that delay 
would have been hazardous, or that a prudent layperson would 
have considered delay hazardous, and cannot be considered 
"immediate" dental services.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
non-VA dental services provided on April 30, 2002, are met, 
but the criteria for payment or reimbursement of unauthorized 
non-VA dental service provided from that date through March 
25, 2003, or the continuation of such treatment, have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2009); 38 U.S.C.A. §§ 1725, 1728 (as in effect prior to 
October 10, 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, the Veteran submitted a claim for 
reimbursement or payment of unauthorized non-VA dental 
treatment totaling $8,300.00.  The Veteran requested this 
reimbursement on the basis that he was entitled to VA dental 
treatment at the time the unauthorized private treatment was 
obtained.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants generally in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
However, the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, so the 
VCAA and its implementing regulations are not applicable.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Notwithstanding the fact that the VCAA is not controlling in 
these matters, notice of VA's duties to assist a claimant was 
in fact provided to the Veteran in 2006.  The Board has 
reviewed the case to determine whether the Veteran has had a 
fair opportunity to present arguments and evidence in support 
of his claim for payment or reimbursement of dental expenses.  
The Veteran is represented by an attorney.  Counsel 
represented the Veteran at his Travel Board hearing and made 
submissions on behalf of the Veteran during the course of 
this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 
(2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim 
by way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether an appellant has been prejudiced by a 
VCAA notice error); see also Andrews v. Nicholson, 421 F.3d 
1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of 
counsel, are entitled to sympathetic reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary.  
A remand for additional notification or development would 
only result in unnecessarily delaying this matter with no 
benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

The Veteran has been provided with appropriate and sufficient 
notice of what might be required or helpful to his case.  The 
Board notes that the claim has been Remanded for additional 
development twice.  Materials submitted at the 2007 Travel 
Board hearing have been associated with the claims files.  
The dental opinion rendered in May 2009 discusses review and 
consideration of all dental evidence associated with the 
file, including the evidence submitted by the Veteran at the 
hearing.  Directed development has been conducted, and the 
Veteran has had a full and fair opportunity to develop his 
evidence and arguments.  

The Board notes that the statutory provisions governing 
reimbursement of unauthorized emergency medical care, 
38 U.S.C.A. §§ 1725 and 1728, were revised effective October 
10, 2008.  The Board acknowledges that the Veteran has not 
been notified of the change in the law.  Lack of notice to 
the Veteran regarding the revision of these provisions is not 
prejudicial to the Veteran, as the outcome of the claim under 
either version of the statute is the same under either the 
prior or the current provision.  The Board has considered the 
claim under the revised version of the statute, which is more 
favorable to claimants generally.  The revision does not 
change the evidentiary requirements, so no further notice or 
assistance to the Veteran is required.  Moreover, further 
development of the Veteran's contention that dental treatment 
which extended from April 30, 2002, through March 2003 and 
beyond constituted a dental emergency would be fruitless as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In short, the Board concludes that the requirements for the 
fair development of the appeal have been met in this case.  
The Board's decision to proceed in adjudicating this claim 
does not therefore prejudice the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Law applicable to claim for reimbursement for emergency 
dental treatment

Under the provisions of 38 U.S.C.A. § 1728 as in effect at 
the time the Veteran submitted his claim, in order to be 
entitled to payment or reimbursement of medical expenses 
incurred at a non-VA facility, a claimant was required to 
satisfy three conditions.  First, the claimant was required 
to show that the care and services rendered were either:  (1) 
for an adjudicated service-connected disability, or (2) for a 
non-service-connected disability associated with and held to 
be aggravating an adjudicated service- connected disability, 
or (3) for any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of medical services.  

In addition, the claimant was required to show both that the 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable.  Under 38 
U.S.C.A. § 1728, as in effect when the Veteran submitted his 
claim, failure to satisfy any of the three criteria precluded 
VA from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Effective from October 10, 2008, VA's payment or 
reimbursement under 38 U.S.C.A. § 1728 for unauthorized 
medication expenses is mandatory ("shall" in the revised 
statute, instead of "may" in the version effective prior to 
October 10, 2008).  In addition, the definition of an 
"emergency" for which reimbursement may be paid was 
liberalized.  An emergency is defined, from October 10, 2008, 
as circumstances of such nature that "a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health."  As noted 
above, the definition of emergency in effect under 
38 U.S.C.A. § 1728 when the Veteran submitted his claim 
required evidence that the services were rendered "in a 
medical emergency of such nature that delay would have been 
hazardous to life or health." 

At the time the Veteran submitted his claim, payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities could be authorized under 38 
U.S.C.A. § 1725, popularly known as the Veterans Millennium 
Healthcare and Benefits Act (Millennium Act) (the Millennium 
Act).  This statutory provision allowed reimburse to a 
Veteran enrolled for VA medical care, for care rendered for a 
nonservice-connected disorder, when three criteria were met:  
(1) Department or other Federal facilities were not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) services were rendered in a medical emergency 
of such nature that a prudent layperson reasonably expects 
that delay in seeking immediate medical attention would be 
hazardous to life or health; and (3) until such time as the 
Veteran could be transferred safely to a Department facility.  
38 U.S.C.A. § 1725(f)(1)(B).  Under the revised version of 
38 U.S.C.A. § 1725, as in effect from October 10, 2008, as 
with the revised version of 38 U.S.C.A. § 1728, VA's payment 
or reimbursement under 38 U.S.C.A. § 1728 for unauthorized 
medical expenses is now mandatory, with the word "shall" in 
the revised statute, instead of "may," in the version 
effective prior to October 10, 2008).

The revision also changed the definition of how long 
emergency treatment continued, once the definition of 
"emergency treatment" was met.  Under the former version, 
treatment was considered emergent until the Veteran was 
transferred safely to a Department facility or other Federal 
facility and a facility was capable of accepting such 
transfer.  Under the revised version, "emergency treatment" 
continues even if the Veteran could be transferred safely to 
a VA facility, but no VA facility agrees to accept such 
transfer, or where the non-VA facility makes and documents 
reasonable attempts to transfer the Veteran.  

Facts and analysis

In this case, the Veteran was awarded total (100 percent) 
disability compensation effective in March 2000.  Thus, he is 
entitled to VA medical, and dental, care.  38 U.S.C.A. 
§§ 1710, 1712.  As the Veteran in this case has been awarded 
total compensation, he may be considered for reimbursement 
under 38 U.S.C.A. § 1728 for unauthorized private care for 
any disorder, if he establishes that the treatment provided 
was for an "emergency" and that VA facilities were not 
feasibly available.

Although records of VA medical treatment are not associated 
with the claims file, the Veteran asserts that he routinely 
receives medical care through VA.  These assertions are 
credible.  Thus, the Board has considered the Veteran's claim 
for reimbursement for "emergency" care provided for a 
nonservice-connected disorder under 38 U.S.C.A. § 1725.  

The Board also notes the Veteran's contention that his dental 
problems should be considered service-connected, because 
these dental problems were caused by grinding his teeth, and 
the teeth grinding is a symptom of his service-connected 
PTSD.  Under 38 U.S.C.A. § 1725, the dispositive question in 
this case is whether the dental care for which the Veteran 
seeks reimbursement was an emergency, not whether the dental 
care was required for a service-connected disability or for a 
nonserivce-connected disorder.  Remand of the claim to 
determine whether the Veteran's dental problems were due to 
service-connected PTSD would not change whether the dental 
treatment was an emergency for purposes of reimbursement 
under 38 U.S.C.A. § 1725 or § 1728, and would be fruitless.  

On March 25, 2003, VA received the Veteran's claim for 
payment or reimbursement for $8,300.00 for dental treatment 
provided prior to that date.  The claim did not specify the 
dates on which the private dental services were provided, but 
the dental records submitted by the Veteran in support of his 
claim disclose dental treatment charges totaling 
approximately $7,500 during the period from April 30, 2002 
through March 25, 2003.  The Veteran has also submitted 
information reflecting additional charges for private dental 
treatment, in an amount which would account for the remainder 
of the claim for $8,300, for additional treatment rendered 
from July 2003 through January 2005.  

a.  Treatment rendered on April 30, 2002

In a letter submitted in 2006, the Veteran explained that he 
sought an emergency VA appointment for evaluation of a 
toothache before he sought private dental treatment.  
However, the Veteran was advised by VA that there was no 
record that he was eligible for VA dental treatment.  The 
Veteran then sought emergency dental evaluation from a 
private provider.  The VA medical opinion rendered in 2009 
indicates that the treatment obtained on April 30, 2002 was 
under "emergent" circumstances.  Resolving in the Veteran's 
favor any reasonable doubt as to whether "emergent" 
circumstances meet the statutory definition of an "emergency 
under 38 U.S.C.A. § 1728, reimbursement for unauthorized 
dental treatment rendered on April 30, 2002 is granted.  

b.  Treatment rendered after April 30, 2002

After April 30, 2002, the Veteran continued to obtain 
unauthorized private dental care.  Treatment rendered through 
January 2005 eventually resulted in the $8,300.00 charges for 
which the Veteran now seeks reimbursement.  

The Veteran contends that he should be reimbursed for the 
private dental care, since the reason he could not obtain 
authorization and pre-approval for dental care was that he 
could not get a VA dental examination.  The law authorizes 
the Chief, Dental Service, to authorize "any needed dental 
treatment," on a prospective basis, that is, before the 
treatment is obtained, for Veterans whose service-connected 
disabilities are evaluated as 100 percent disabling, either 
on a schedular basis or on the basis of unemployability.  
38 C.F.R. § 17.161.  However, the governing statute and 
regulations do not provide for routine authorization by the 
Chief, Dental Service, for retrospective payment of dental 
care obtained, except as authorized under 38 U.S.C.A. § 1728 
or § 1725.  

The Veteran testified to his belief that the entire course of 
dental treatment for which he seeks reimbursement was a 
continuing emergency, because the tooth that broke initially 
was the anchor for a partial plate, requiring further 
emergency treatment beyond the treatment of that single 
tooth.  As noted above, prior to October 10, 2008, an 
emergency was defined, under 38 U.S.C.A. § 1728, as medical 
care or services furnished in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and VA facilities were not feasibly available, until 
such time as the Veteran could be transferred safely.  

The VA providers who reviewed the claim in 2008 and 2009 both 
determined that the care rendered after April 30, 2002 did 
not constitute emergency dental treatment.  The billing 
statement submitted by the Veteran reflects that, following 
the emergency oral examination provided on April 30, 2002, 
the Veteran was next treated in June 2002.  That treatment 
visit was described as periodontal prophylaxis.  In July 
2002, the Veteran underwent tooth extraction and bone 
replacement grafts.  In March 2003, the Veteran underwent 
endosseous implants.  The periodontal prophylaxis rendered in 
June 2002 cannot be considered "emergency" treatment, since 
prophylaxis is, by its definition, treatment undertaken to 
preserve health.  Dorland's Illustrated Medical Dictionary 
1519 (30th ed. 2003).

The Veteran's allegation that the entire course of dental 
treatment for which he seeks reimbursement was a continuing 
emergency does not establish that delay would have been 
hazardous to the Veteran's life or health.  In fact, the 
treatment that the Veteran seeks reimbursement for as an 
"emergency" continued after April 30, 2002 through March 
2003, a period of more than 10 months.  The plain meaning of 
the term "medical emergency" in the statute is unfavorable 
to the Veteran's request for reimbursement for dental 
treatment provided over a 10-month period.  

The Board has considered whether application of 38 U.S.C.A. 
§ 1728, as revised effective in October 2008, would allow a 
different result.  As revised, 38 U.S.C.A. § 1728 provides 
reimbursement for services rendered in a "medical 
emergency" of such nature that a prudent layperson 
reasonable expects that delay in seeking "immediate 
attention" would be hazardous to life or health.  This 
revised provision is entirely unfavorable to the Veteran's 
claim, as the plain meaning of the statute appears to exclude 
treatment rendered over such a long period from meeting the 
criteria as a "medical emergency" or as constituting 
"immediate attention."  The revised provision, if 
applicable, results in denial of the Veteran's claim.  

The Veteran seeks reimbursement for a course of dental 
treatment extending over many months, including for treatment 
which was through January 2005, a period of more than two 
years from the initial date of unauthorized private treatment 
on April 30, 2002.  This length of time establishes that the 
Veteran reasonably could have been expected to attempt to use 
VA facilities and seek authorization for the continuing 
private treatment.  

The Veteran testified, at his September 2007 Travel Board 
hearing, that he did seek authorization for the ongoing 
dental treatment in March 2003, through submission of his 
claim, and testified that he sought VA dental examination.  
The record discloses that the Veteran was afforded VA dental 
examination in March 2003.  The Veteran testified that he 
thought that the VA dental examination constituted 
authorization for continued care.  The Board notes that 
38 U.S.C.A. §§ 1725 and 1728 provide reimbursement only for 
emergency services.  The Board cannot grant a claim for 
reimbursement of continuing, non-emergency dental services 
under 38 U.S.C.A. § 1725 or 1728.  The Veteran's contention 
that he believed he had authorization for continuing dental 
care may raise a claim for equitable relief for expenses 
after March 2003.  However, the Board is not authorized to 
grant equitable relief.  

The Board has considered whether the outcome of the appeal 
would be more favorable to the Veteran under 38 U.S.C.A. 
§ 1725.  However, 38 U.S.C.A. § 1725, as in effect when the 
Veteran submitted his claim, authorized VA to reimburse a 
Veteran for private medical care rendered "in a medical 
emergency of such nature that a prudent layperson reasonable 
expects that delay in seeking immediate attention would be 
hazardous to life or health."  As discussed above, the plain 
meaning of "medical emergency" and the plain meaning of 
"immediate attention" does not include care rendered over a 
period of several months or years.  See Hennessey v. Brown, 7 
Vet. App. 143, 147 (1994) (defining a medical emergency as a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).  Thus, 38 U.S.C.A. 
§ 1725, as in effect when the Veteran submitted his claim, 
does not allow the Board to grant reimbursement for all, or 
any portion of, the private dental care rendered to the 
Veteran after April 30, 2002.  

The revised provisions of 38 U.S.C.A. § 1725 retain the same 
definition of "emergency treatment" as care or services 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health.  
38 U.S.C.A. § 1725(f) (effective from October 10, 2008).  
Consideration under the revised provisions of 38 U.S.C.A. 
§ 1725 does not allow the Board to grant reimbursement for 
all, or any portion of, dental care rendered to the Veteran 
in this case after April 30, 2002.  

There is no reasonable doubt as to whether care dental care 
rendered after April 30, 2002, or any portion of the dental 
care rendered through 2005, constitutes a dental emergency.  
The claim for reimbursement for unauthorized private dental 
care rendered to the Veteran after April 30, 2002, must be 
denied.  


ORDER

The appeal for payment or reimbursement of unauthorized non-
VA dental expenses provided on April 30, 2002, is granted; 
the appeal is granted to this extent only.

Payment or reimbursement of unauthorized non-VA dental 
service provided after April 30, 2002 date is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


